Citation Nr: 0736745	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Entitlement to service connection for a left thumb 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to January 
2001.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied the claims 
of service connection for a right ulnar nerve condition and 
right thumb tendonitis.

In June 2007, the veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge; a 
transcript of the hearing is of record. 

The Board's decision on the claim for service connection for 
a left thumb condition is set forth below.  The claim for 
service connection for a right elbow condition is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a right thumb 
condition has been accomplished.

2.  There is no competent evidence establishing that the 
veteran has a current right thumb disability.






CONCLUSION OF LAW

The criteria for service connection for a right thumb 
condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a January 2004 letter from the RO to the veteran.  This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  
While the veteran has not explicitly been advised to provide 
any evidence in his possession that pertains to his claim, 
the claims file reflects that the veteran has submitted 
evidence in support of his claim.  Given that fact, as well 
as the RO's instructions to him, the Board finds that the 
veteran has, effectively, been put on notice to provide any 
evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Such notice was provided in a March 
2006 letter.  Although the RO did not readjudicate the 
veteran's claim after providing such notice, as the decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned; 
hence, there is no possibility of prejudice to the veteran 
under these requirements. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, and a report of VA 
examination are associated with the claims file.  
Additionally, the veteran and his spouse presented testimony 
at a Board hearing in support of the veteran's claim and that 
hearing transcript is of record.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claim

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records were reviewed and show 
that in April 1990, the veteran sought treatment for a 
puncture wound to the left thumb.  The veteran stated that a 
drill caught hold of a piece of metal and swung around into 
his thumb.  The diagnoses were puncture wound and probable 
joint space contamination.

Post-service, in April 2001, the veteran was afforded a VA 
examination.  The veteran reported a left thumb injury but 
denied fracture.  He reported pain on movement.  X-rays of 
the left hand were normal.  The VA examiner stated that he 
had reviewed the claims file.  After physical examination, 
the diagnosis was history of left thumb pain/tenderness.  

In June 2007, the veteran testified during a Board hearing 
and stated that while in service, while he was preparing a 
piece of metal for a repair on the stealth fighter and was 
using a large drill, the drill bit into the metal, spun 
around, and punctured the joint in his left thumb that went 
very deep.  He was taken to the clinic and they separated the 
joint and irrigated it.  He also testified that at the time 
of the injury, the medical personnel were concerned because 
he was injured with a piece of titanium and they stated at 
that time that if titanium got into a joint, the veteran 
would feel it for the rest of his life.

After consideration of the evidence of record in light of the 
applicable legal criteria, the Board finds that service 
connection for a left thumb condition is not warranted.

In this regard, although the veteran has been diagnosed with 
history of thumb pain and complains of having thumb pain that 
is related to his in-service injury, the Court of Appeals for 
Veterans Claims (Court) has held that pain, alone, without 
evidence of underlying pathology, does not constitute a 
disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 
22, 31-32 (1998).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where, as here, there is no competent 
medical evidence establishing that the claimant has the 
disability for which service connection is sought, there can 
be no valid claim for service connection for that disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for a left thumb 
condition must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

In addition to the medical evidence, the Board has considered 
the veteran's and his spouse assertions, including those 
advanced during the June 2007 Board hearing.  While the Board 
does not doubt the sincerity of the veteran's and his 
spouse's belief that he has a left thumb disability that is 
related to service, this claim turns on a medical matter.  As 
laypeople without the appropriate medical training and 
expertise, the veteran and his spouse simply are not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's and his 
spouse's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

For all the foregoing reasons, the claim for service 
connection for a left thumb condition must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left thumb condition is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim of service connection for a right elbow 
condition is warranted.

An October 1988 service medical record shows that the veteran 
complained of a two-month history of right elbow pain.  The 
diagnosis was tendonitis of the right elbow.  He was placed 
on duty restriction of no right arm tasks and recommended for 
complete rest.  A November 1988 record shows that the veteran 
complained of continuing pain of the right elbow.  He denied 
recollection of any trauma.  The diagnosis was right elbow 
arthralgia.  A follow-up treatment record dated in November 
1988 revealed a diagnosis of probable tendonitis.  A November 
1988 record shows that he was restricted from the use of the 
rivet gun due to his right elbow injury.  

An April 1992 record shows that the veteran complained of a 
numb sensation in the right hand on the fourth and fifth 
digits.  It was noted that he was injured on his elbow that 
morning.  The injury occurred while he was at work using his 
right hand with a wrench on a bolt.  He stated that he 
slipped and his elbow forcefully moved backward onto the 
corner point of a bracket.  He immediately noted severe pain 
radiating down into his hand, then complete numbness of the 
hand lasted for several moments.  The veteran stated that the 
pain was so severe that he thought he was going to pass out 
and became nauseous.  Numbness of the hand had decreased 
somewhat and now only his fourth and fifth digits had 
decreased sensation.  The veteran stated that he had some 
feeling and could tell pressure-like sensation in the fingers 
but stated that he felt like a string was attached to the tip 
of the finger and could feel a line all the way down into the 
finger into the hand and into the arm.  He stated he had mild 
amount of pain when moving the arm.  The diagnosis was 
probable contusion of ulnar nerve area.  An April 1992 X-ray 
of the right elbow revealed no visible fracture.

An April 1992 follow-up treatment record shows a diagnosis of 
contusion of the right arm ulnar nerve.  A May 1992 record 
shows a diagnosis of mild right ulnar neuropathy at the 
elbow.

Post-service, in April 2001, the veteran underwent a VA 
examination and was diagnosed with history of right ulnar 
nerve injury at the elbow.  Subsequent to the April 2001 VA 
examination, the veteran submitted a June 2001 private 
medical record from B.C., M.D. that reflected a diagnosis of 
probable ulnar neuropathy on the right side.  The Board notes 
that the June 2001 private medical record was not available 
to the April 2001 VA examiner prior to the rendering of his 
diagnosis.  Therefore, the Board finds that the veteran 
should be afforded another VA examination, which includes 
review of the veteran's entire claims file, to include the 
June 2001 private medical record, to determine the current 
diagnosis, if any, of the veteran's right elbow condition and 
whether any such diagnosis is related to his service.  See 38 
U.S.C.A. § 5103A.

The RO should arrange for the veteran to undergo the 
appropriate VA examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to any scheduled examination(s), without 
good cause, may well result in denial of the original 
claim(s) for service connection, as the claims will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to the veteran by the appropriate VA 
medical facility.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should also request that 
the appellant furnish all pertinent evidence in his 
possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim 
remaining on appeal.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo 
the appropriate VA examination, by a 
physician at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include appropriate 
neurological testing) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  The examiner 
should set forth all examinations, along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

The physician should specify whether the 
veteran currently suffers from any chronic 
disability of the right elbow, to include 
ulnar neuropathy.  With respect to each 
diagnosed disability, the physician should 
offer an opinion, consistent with sound 
medical principles, as to whether such 
disability is at least as likely as not 
(i.e., there is a 50 percent or more 
probability), the result of in-service 
injury or disease-to particularly include 
the in-service complaints of right elbow 
pain in October and November 1988, and the 
right elbow injury that occurred in April 
1992.  

4.  If the veteran fails to report for any 
the scheduled examination, the RO must 
obtain and associate with the claims file a 
copy of any notice of the date and time of 
the scheduled appointment sent to him by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim remaining on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


